                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

DARRELL WYKEL,                                   §
         Plaintiff,                              §
vs.                                              §    CIVIL ACTION 0:18-2535-MGL-PJG
                                                 §
ANDREW SAUL, Commissioner of Social              §
Security,                                        §
          Defendant.                             §

             ORDER ADOPTING THE REPORT AND RECOMMENDATION
                     AND REVERSING AND REMANDING
               DEFENDANT’S FINAL DECISION DENYING BENEFITS

       This is a Social Security appeal in which Plaintiff Darrell Wykel (Wykel) seeks judicial

review of the final decision of Defendant Andrew Saul (Saul) denying his claim for Disability

Insurance Benefits. The matter is before the Court for review of the Report and Recommendation

(Report) of the United States Magistrate Judge suggesting Saul’s final decision denying Wykel’s

claim be reversed and remanded for further administrative proceedings.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
        The Magistrate Judge filed the Report on September 13, 2019; and on September 26, 2019,

Saul filed a reply stating he would not be filing any objections. “[I]n the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only satisfy itself that

there is no clear error on the face of the record in order to accept the recommendation.’” Diamond

v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72

advisory committee’s note). Moreover, a failure to object waives appellate review. Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

        After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment of

the Court Saul’s final decision denying Wykel’s claim is REVERSED and REMANDED for further

administrative proceedings.

        IT IS SO ORDERED.

        Signed this 7th day of October, 2019, in Columbia, South Carolina.

                                                    s/ Mary Geiger Lewis
                                                    MARY GEIGER LEWIS
                                                    UNITED STATES DISTRICT JUDGE




                                                   2
